[Cite as In re Q.R., 2018-Ohio-4785.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLINTON COUNTY




 IN RE:                                            :

             Q.R.                                  :      CASE NO. CA2017-11-020

                                                   :              OPINION
                                                                   12/3/2018
                                                   :

                                                   :



             APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                               Case No. 20164119



The Vannoy Firm, Anthony S. Vannoy, 130 West Second Street, Suite 1624, Dayton, OH
45402, for appellee

John D. Smith Co., L.P.A., Andrew P. Meier, 140 N. Main Street, Suite B, Springboro, OH
45066, for appellant



        S. POWELL, P.J.

        {¶ 1} Appellant appeals from the decision of the Clinton County Court of Common

Pleas, Juvenile Division, allocating her and appellee's parental rights and responsibilities

regarding their daughter, Q.R. For the reasons outlined below, we reverse and remand for

further proceedings.

        {¶ 2} On December 3, 2010, appellant gave birth to Q.R. It is undisputed that

appellee was thereafter determined to be Q.R.'s biological father. The parties were never
                                                                       Clinton CA2017-11-020

married.

       {¶ 3} On March 31, 2017, the juvenile court held a hearing to allocate the parties'

parental rights and responsibilities regarding Q.R. As part of this hearing, the parties

informed the juvenile court that they agreed on a number of issues regarding Q.R.'s

upbringing and their corresponding rights and responsibilities. Those stipulations were read

into the record at the hearing before the juvenile court as follows.

       {¶ 4} Initially, as it relates to appellee's parenting time, the parties stipulated

appellee – who at that time was a professional football player in the National Football

League ("NFL") – would exercise his parenting time with Q.R. during at least two of

appellee's "home" football games played during the 17-week NFL season. It is undisputed

that these football games are played on either Thursday, Sunday, or Monday during the

regular school year. However, after the NFL season concluded, which is dependent on a

team's success in the playoffs, the parties stipulated appellee would exercise his parenting

time every Wednesday from 5:30 p.m. to 8:30 p.m. and every other weekend from Friday

at 6:00 p.m. to Sunday at 9:00 a.m. The parties also agreed that appellee would exercise

his parenting time during Q.R.'s spring break. Finally, during the NFL offseason while Q.R.

was not in school, the parties stipulated they would exercise their respective parenting time

with Q.R. on an alternating two-week basis until appellee was required to report to training

camp prior to the start of the upcoming NFL season.

       {¶ 5} Next, as it relates to the allocation of the dependency tax exemption, the

parties stipulated appellee would generally claim Q.R. as a dependent.           However, if

appellee did not receive a financial benefit from claiming the exemption, the parties

stipulated appellant would instead claim Q.R. as a dependent. The parties further stipulated

that if appellee was not phased out, and appellant made less than $20,000 a year in

adjusted gross income, then appellee would claim Q.R. as a dependent. But, if appellee


                                             -2-
                                                                      Clinton CA2017-11-020

was not phased out, and appellant made more than $20,000 a year in adjusted gross

income, then appellant and appellee would claim Q.R. in alternating years, providing

appellant's income satisfied the hours requirement to receive a net tax savings. This, as

appellant's counsel stated without objection, "would be on an alternating basis in the event

that both of them have the ability to claim that exemption."

       {¶ 6} Once the parties' stipulations were read into the record, the juvenile court

heard testimony from appellant, appellant's mother, and appellee. The testimony elicited

from these witnesses was in regards to the only issues then in dispute; namely, (1) the

appropriate amount of child support appellee would be ordered to pay, (2) whether appellant

was entitled to receive retroactive child support, (3) whether appellant should be awarded

attorney fees and costs for the current litigation, and (4) whether appellant would be

designated as the individual who would travel with Q.R. to appellee's football games during

the NFL season. Following this hearing, the parties submitted written closing arguments to

the juvenile court setting forth their respective positions regarding the above-named issues

then in dispute.

       {¶ 7} On October 18, 2017, the juvenile court issued a decision that specifically

noted "the dispute now before the court is with regard to child support and transportation

for parenting time with [appellee]." However, although the juvenile court acknowledged that

those were the only issues then in dispute, the juvenile court nevertheless ordered the

following regarding appellee's parenting time:

              As to parenting time, the court finds that when [appellee] is in
              his local residence, which as of the dates of these hearings was
              in Centerville, Ohio, he should have alternating weekends with
              the child as well as one evening a week, and also four weeks in
              the summer. During the NFL season, alternating weekends will
              continue; when a game falls on Father's weekend the child is to
              be transported to his home games and any local games as he
              may request, by the person of his choosing, and that may
              include his mother. [Appellant's] request that she be the one to
              do the transport is not approved by the court. This is [appellee's]
                                              -3-
                                                                                  Clinton CA2017-11-020

                time, not hers. Holiday times will be alternated pursuant to local
                rule. * * * Additionally, the child's birthday may be celebrated
                by each parent on the date of his/her companionship with the
                child closest to the birthday and each parent is to accommodate
                the other for family reunions, weddings, or other celebrations
                meaningful to a child.

The juvenile court then ordered appellee to "continue to receive the personal exemption for

tax purposes." These orders, however, did not contain any indication of the juvenile court's

reasoning and analysis why rejecting the parties' stipulation was in Q.R.'s best interest.

        {¶ 8} Appellant now appeals from the juvenile court's decision, raising the following

single assignment of error for review.

        {¶ 9} THE TRIAL COURT ERRED IN FAILING TO ADOPT ALL OF THE TERMS

OF AN AGREEMENT READ INTO THE RECORD AND APPROVED BY THE PARTIES.

        {¶ 10} In her single assignment of error, appellant argues the juvenile court erred

and abused its discretion by failing to accept her and appellee's stipulation regarding

appellee's parenting time and the allocation of the dependency exemption for tax purposes.1

        {¶ 11} A stipulation is "a voluntary agreement entered into between opposing parties

concerning the disposition of some relevant point in order to avoid the necessity for proof

on an issue" or to "narrow the range of issues to be litigated." Rarden v. Rarden, 12th Dist.

Warren No. CA2013-06-054, 2013-Ohio-4985, ¶ 21. Once a stipulation is entered into,

filed, and accepted by the court, it is binding upon the parties as "a fact deemed adjudicated

for purposes of determining the remaining issues in the case." Roetting v. Roetting, 12th

Dist. Butler No. CA2014-06-128, 2015-Ohio-2461, ¶ 24. "'If the parties wish to agree or to

stipulate to various facts or procedures, * * * courts should be permitted to accept freely

entered into agreements or stipulations unless such agreements or stipulations are not in




1. Appellee did not file a brief in this case. Pursuant to App.R. 18(C), when an appellee fails to file a brief,
"in determining the appeal, the court may accept the appellant's statement of the facts and issues as correct
and reverse the judgment if appellant's brief reasonably appears to sustain such action."
                                                      -4-
                                                                         Clinton CA2017-11-020

the child's best interest.'" Rarden, quoting Melvin v. Martin, 4th Dist. Lawrence No. 05CA44,

2006-Ohio-5473, ¶ 13. That is because it is "generally conceded that the parties cannot by

stipulation interfere with the court's discharge of its duty to consider the best interest of the

child in rendering its judgment." Willis v. Willis, 8th Dist. Cuyahoga No. 70937, 1997 Ohio

App. LEXIS 2206, *6-7 (May 22, 1997).

       {¶ 12} This court reviews a juvenile court's decision to accept or reject a stipulation

offered by the parties under an abuse of discretion standard. See Rarden at ¶ 23 ("the trial

court did not abuse its discretion in refusing to accept the parties' stipulation); Tisci v. Smith,

3d Dist. Hancock No. 5-15-30, 2016-Ohio-635, ¶ 33 ("we cannot find that the trial court

abused its discretion in accepting the stipulated amount of child support"). An abuse of

discretion is more than an error of law or judgment; it implies that the trial court's decision

was unreasonable, arbitrary, or unconscionable. Suwareh v. Nwankwo, 12th Dist. Butler

No. CA2017-12-174, 2018-Ohio-3737, ¶ 17, citing Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983). "When applying the abuse-of-discretion standard, a reviewing court must

not substitute its judgment for that of the trial court." In re E.L.C., 12th Dist. Butler No.

CA2014-09-177, 2015-Ohio-2220, ¶ 16.

       {¶ 13} It is generally well-established that a juvenile court is not required to accept a

stipulation offered by the parties. Walker-Eaton v. Eaton, 8th Dist. Cuyahoga No. 78917,

2001 Ohio App. LEXIS 4209, *6 (Sept. 20, 2001). This is because, as noted above, a

juvenile court is permitted to freely accept any stipulation that may be offered by the parties.

The juvenile court, however, must still provide a clear indication of its reasoning and

analysis so that this court can perform a meaningful review on appeal. Preece v. Stern,

12th Dist. Madison Nos. CA2008-09-024 and 2008-09-029, 2009-Ohio-2519 (this court

cannot perform a meaningful review of the trial court's decision absent a clear indication of

its reasoning and analysis).      Because the juvenile court's decision is devoid of any


                                                -5-
                                                                      Clinton CA2017-11-020

reasoning and analysis demonstrating why rejecting the parties' stipulation was in Q.R.'s

best interest, the juvenile court's decision in this case does not provide this court with that

opportunity.

       {¶ 14} "[F]or this court to be able to conduct any meaningful review of the trial court's

exercise of its discretion, we must be able to discern some basis for its decision." In re

Estate of Murray, 11th Dist. Trumbull No. 2004-T-0030, 2005-Ohio-1892, ¶ 26. In this case,

however, the juvenile court provided no basis for how it ultimately came to its decision to

reject the parties' stipulation. This case must therefore be reversed and remanded to the

juvenile court for further proceedings.

       {¶ 15} On remand, the juvenile court shall not be constrained by the parties' prior

stipulation. Rather, since a number of months have passed since the juvenile court issued

its original decision at issue here, the juvenile court may, at its discretion, conduct any

hearing(s) deemed necessary to craft an appropriate decision allocating the parties'

parental rights and responsibilities regarding Q.R. Likewise, the juvenile court may review

the parties' current income and expenses in determining how to allocate the dependency

tax exemption.

       {¶ 16} In reaching this decision, we note that any decision the juvenile court may

make must provide a clear indication of the juvenile court's reasoning and analysis so that

this court can, if necessary, perform a meaningful appellate review. The juvenile court, just

like this court on appeal, shall issue this decision by placing Q.R.'s best interest above all

else. The juvenile court may also remind the parties within its decision that it retains

jurisdiction to address these issues in the future should the need arise. Appellant's single

assignment of error is sustained.

       {¶ 17} Judgment reversed and remanded for further proceedings.


       HENDRICKSON and PIPER, JJ., concur.
                                              -6-